Title: From Alexander Hamilton to John F. Hamtramck, 3 July 1800
From: Hamilton, Alexander
To: Hamtramck, John F.



N York July 3rd 1800
Sir

John Dover junr, son of John Dover of this city, enlisted under the name of John Thompson between nine and ten years ago. He reenlisted about two years since in Capn. McClary’s company, and is at present at Detroit, still passing under the name of John Thompson.
The Father of this person has procured a substitute for him who has been approved. A letter was written some time since to Niagara directing his discharge. No answer has been received to it, nor has Mr. Dover heard any thing relative to the situation of his son. You will cause the person to be discharged without delay and inform me of the discharge as soon as it shall take place.
Col. Hamtramck
